Exhibit 10.11

BLACKROCK, INC. VOLUNTARY DEFERRED COMPENSATION PLAN

As amended and restated as of January 1, 2005

BlackRock, Inc. and its subsidiaries have established the BlackRock, Inc.
Voluntary Deferred Compensation Plan for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
described in Section 201(2) of the Employee Retirement Income Security Act of
1974, as amended. The Plan has been amended and restated as of January 1, 2005,
among other things, to comply with Section 409A of the Code and the guidance
issued thereunder, including transitional rules.

Article 1. Definitions

 

1.1 Affiliate has the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

 

1.2 Board means the Board of Directors of BlackRock, Inc.

 

1.3 Bonus means that portion of the discretionary annual performance bonus
payable by the Company or an Affiliate of the Company to a Participant in
respect of a Plan Year that has not been mandatorily deferred under the IDCP;
provided, however, that with respect to Participants who are sales
representatives, Bonus means the amount payable to the Participant from the
annual commissions bonus pool that has not been mandatorily deferred under the
IDCP.

 

1.4 Change of Control shall be deemed to occur if (i) due to a transfer of
Voting Stock, a person other than PNC or its Affiliates holds a majority of the
voting power of the Voting Stock, or (ii) whether by virtue of an actual or
threatened proxy contest (including a consent solicitation) or any merger,
reorganization, consolidation or similar transaction, Persons who are directors
of the Company immediately prior to such proxy contest or the execution of the
agreement pursuant to which such transaction is consummated (other than a
director whose initial assumption of office was in connection with a prior
actual or threatened proxy contest) cease to constitute a majority of the Board
or any successor entity immediately following such proxy contest or the
consummation of such transaction, provided, however, that the occurrence of an
event described in (i) or (ii) above shall not constitute a Change of Control
unless it constitutes a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company, within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

1.5 Code means the Internal Revenue Code of 1986, as it may from time to time be
amended or supplemented.



--------------------------------------------------------------------------------

1.6 Committee means the Company’s Executive Committee or any successor body or
committee.

 

1.7 Company means BlackRock, Inc., a corporation organized under the laws of
Delaware, or any successor corporation.

 

1.8 Compensation means the salary, Bonus and commissions payable to an eligible
individual by the Company or an Affiliate of the Company with respect to a Plan
Year.

 

1.9 Compensation Limit has the meaning set forth in Section 401(a)(17) of the
Code.

 

1.10 Cyllenius means Cyllenius Partners II LLC.

 

1.11 Deferred Compensation Account means the book-keeping entry account
maintained by the Company for each Participant that reflects Deferred
Compensation Amounts (including gains and losses) and adjustments thereto.

 

1.12 Deferred Compensation Amount means the portion of the Bonus voluntarily
deferred under Section 3.1.

 

1.13 Deferral Period means the deferral period elected by the Participant in
accordance with Section 3.1.

 

1.14 Employer means the Affiliate of the Company which employs the Participant.

 

1.15 Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time.

 

1.16 Grandfathered Amounts means the Deferred Compensation Amounts that were
accrued and vested on December 31, 2004 (including earnings thereon). The terms
and conditions applicable to the Grandfathered Amounts are set forth on Appendix
A hereto.

 

1.17 IDCP means the Company’s Involuntary Deferred Compensation Plan.

 

1.18 Investment Company Act means the Investment Company Act of 1940, as amended
from time to time.

 

1.19 Investment Funds means the tracking investments that are from time to time
offered under the Plan, as chosen in the sole discretion of the Committee.

 

1.20 Knowledgeable Employee has the meaning set forth in Rule 3c-5 under the
Investment Company Act.

 

1.21 Multi-Manager means BlackRock Multi-Manager Partners LLC.

 

1.22 Obsidian means The Obsidian Fund LLC.

 

2



--------------------------------------------------------------------------------

1.23 Participant means a Managing Director, Director or sales representative
who: (i) is designated by the Committee as being eligible to participate in the
Plan; (ii) is eligible to receive a Bonus; (iii) is employed by the Company or
an Affiliate of the Company on the date the entire Bonus would otherwise have
been paid but for the deferral; and (iv) has Compensation in excess of $250,000.

 

1.24 Participation Agreement means the agreement, in a form prescribed by the
Committee, filed by a Participant.

 

1.25 Person means any individual, partnership, limited partnership, corporation,
trust, estate, association, limited liability company, private foundation or
other entity.

 

1.26 Plan means the BlackRock, Inc. Voluntary Deferred Compensation Plan.

 

1.27 Plan Year means the calendar year.

 

1.28 PNC means The PNC Financial Services Group, Inc., a Pennsylvania
corporation, or any successor thereto.

 

1.29 Qualified Purchaser shall have the meaning ascribed to such term in the
Investment Company Act.

 

1.30 Termination of Employment means the termination of a Participant’s
employment or service with his or her Employer for any reason.

 

1.31 Valuation Date means the last business day of each month, or such other
date specified by the Committee.

 

1.32 Voting Stock means the then-outstanding shares of capital stock of the
Company entitled to vote generally on the election of directors and shall
exclude any class or series of capital stock of the Company only entitled to
vote in the event of dividend arrearages or any default under any provision of
such class or series whether or not at the time of determination there are any
such dividend arrearages or defaults.

Article 2. Eligibility

 

2.1 Eligibility to Participate. Eligibility under the Plan is limited to
Participants.

 

2.2

Election to Participate. A Participant may elect to participate in the Plan by
filing one or more Participation Agreements with the Company. A Participation
Agreement for the deferral of a Participant’s Bonus must be filed no later than
June 30th of each calendar year in which the Bonus can be earned, provided,
however, that in the event a Participant is entitled to a Bonus which does not
qualify as “performance-based compensation” within the meaning of Section 409A
of the Code, then a Participation Agreement for the deferral of such guaranteed
Bonus must be filed no later than December 31st of the year prior the year in
which such Bonus can be earned. The Participation Agreement shall

 

3



--------------------------------------------------------------------------------

 

specify the method of payment and the time or times of payment of the Deferred
Compensation Amounts. A new Participation Agreement shall be filed by the
Participant for a deferral election for each Plan Year. A Participant’s election
to defer Compensation shall be irrevocable upon the filing of the related
Participation Agreement.

Article 3. Deferred Amounts

 

3.1 General. For each Plan Year, a Participant may elect under his or her
Participation Agreement to defer one to one hundred percent of his or her Bonus
in one percent increments. A Participant shall specify in his or her
Participation Agreement a Deferral Period for the Deferred Compensation Amount
of either one, three, five or ten years.

 

3.2 Allocation of Deferred Compensation Amounts. A Participant’s Deferred
Compensation Amount shall be credited to his or her Deferred Compensation
Account as soon as practicable after the Participant is paid the Bonus for that
Plan Year (or, if all of the Bonus is deferred, at the time such Bonus would
otherwise have been paid). The amount credited to the Participant’s Deferred
Compensation Account shall equal the amount deferred, less required
withholdings.

 

3.3 Subsequent Deferral Elections. A Participant may delay payment of his or her
Deferred Compensation Account or any portion thereof by providing written notice
to the Committee. Such subsequent election shall be made in accordance with the
transition rules in effect from time to time pursuant to Section 409A of the
Code or, for elections made after December 31, 2008, only if (i) the subsequent
election does not take effect for at least twelve (12) months from the date of
the subsequent election, (ii) the first payment pursuant to the subsequent
election is deferred for a period of at least five (5) years from the date the
payment would otherwise have been made pursuant to the previous election then in
effect (except if the election relates to a payment on account of death or an
unforeseeable emergency), and (iii) if the election relates to a payment at a
specified time or pursuant to a fixed schedule, the subsequent election is made
no less than twelve (12) months prior to the date on which the first payment was
scheduled to be made pursuant to the previous election then in effect . For
purposes of this Section 3.3, each installment payment shall be treated as a
“separate payment” under Section 409A of the Code.

Article 4. Valuation

 

4.1 Valuation Procedure. As of each Valuation Date, a Participant’s Deferred
Compensation Account shall consist of the balance of the Participant’s Deferred
Compensation Account as of the immediately preceding Valuation Date adjusted
for:

 

  •  

Deferred Compensation Amounts;

 

  •  

distributions (if any); and

 

4



--------------------------------------------------------------------------------

  •  

increases or decreases in the value of the Investment Funds selected by the
Participant as tracking investments.

All adjustments and earnings related thereto, will be determined on a monthly
basis in accordance with the Valuation Date or on such other basis as may be
specified by the Committee from time to time. Unless the Committee determines
otherwise, each Participant shall receive quarterly valuation statements in
respect of his or her Deferred Compensation Account.

Article 5. Tracking Investments

 

5.1 Investment Election. A Participant shall specify that all, or any whole
percentage, of his or her Deferred Compensation Amount for the applicable Plan
Year shall designated to one or more of the Investment Funds. Unless otherwise
determined by the Committee, a Participant may not designate less than (i) 10%
of his or her Deferred Compensation Amount to an Investment Fund and (ii) 25% of
his or her Deferred Compensation Amount to Obsidian, Cyllenius or Multi-Manager.
The Company or an Affiliate of the Company may make a corresponding investment
in the actual Investment Fund, but shall not be obligated to do so.

 

5.2 Restricted Investment Funds. The Committee may prevent a Participant from
directing an investment to an Investment Fund in order to comply with applicable
securities laws if the Participant is not a Qualified Purchaser, Knowledgeable
Employee or otherwise permitted to direct an investment to an Investment Fund
under the Plan. Unless otherwise determined by the Committee, only Participants
that are either Qualified Purchasers or Knowledgeable Employees may select
Obsidian, Cyllenius or Multi-Manager as an Investment Fund.

 

5.3 Failure to Designate. If a designation is not in place before a Deferred
Compensation Amount is credited to a Participant’s Deferred Compensation
Account, the Deferred Compensation Amount shall be directed to the Investment
Fund which provides the lowest risk of loss of capital, as determined in the
sole discretion of the Committee.

 

5.4 Committee Discretion. The Committee shall have the sole discretion to
determine the Investment Funds available under the Plan and may change, limit or
eliminate an Investment Fund provided hereunder from time to time. If any
Investment Fund ceases to be available under the Plan (whether in whole or in
part), the Committee shall have the authority to credit any allocation to such
Investment Fund (along with deemed earnings, gains, losses, expenses or charges
thereto) to any other then-available Investment Fund. The Committee may
disregard the deemed investment instructions of a Participant.

 

5.5

Investment Reallocation. Once each calendar quarter (but in the case of Obsidian
and Multi-Manager, only once each calendar year and in the case of Cyllenius,
only twice each calendar year), a Participant may elect, by written notice
delivered to the Committee on such date as shall be designated by the Committee,

 

5



--------------------------------------------------------------------------------

 

to change the manner in which all or a portion of his or her Deferred
Compensation Account is designated among the then-available Investment Funds.
Unless otherwise determined by the Committee, a Participant may not reallocate
less than (i) 10% of the amount directed by the Participant in the particular
Investment Fund from which the reallocation is to be made and (ii) 25% of the
amount directed by the Participant in Obsidian, Cyllenius or Multi-Manager to
another Investment Fund. To the extent a Participant wishes to change the manner
in which his or her Deferred Compensation Account is directed into or out of an
Investment Fund, such transfer shall only be effected as of the next available
distribution or contribution date, as the case may be, of the applicable
Investment Fund. Any amount directed to an Investment Fund prior to such fund’s
next contribution date shall, until such contribution date, be directed to in
the Investment Fund which provides the lowest risk of loss of capital, as
determined in the sole discretion of the Committee.

Article 6. Vesting

A Participant shall at all times be fully vested in his or her Deferred
Compensation Account.

Article 7. Timing and Form of Benefit Distributions

 

7.1 Form and Timing. Distribution of a Participant’s Deferred Compensation
Account or any portion thereof shall be made in cash, in a lump sum or in up to
ten annual installments corresponding with the end of the Deferral Period, as
elected by the Participant at the time a Participation Agreement is filed.
Distributions shall commence as soon as practicable after the expiration of the
applicable Deferral Period.

 

7.2 Termination of Employment. Notwithstanding any provision in the Plan or any
election made by a Participant to the contrary, upon a Participant’s Termination
of Employment, as soon as practicable, the Participant’s Deferred Compensation
Account shall be distributed in a cash lump sum to such Participant, or in the
event of the Participant’s death, to the Participant’s beneficiary or
beneficiaries; provided, however, that (i) no distribution shall be made to the
Participant unless the termination of the Participant’s employment constitutes a
“separation from service” (as such term is defined in Section 409A of the Code)
and (ii) if the Participant is deemed at the time of such separation from
service to be a “specified employee” within the meaning of Section 409A of the
Code and if such delayed commencement is otherwise required to avoid “additional
tax” under Section 409A(a)(2) of the Code, no distribution shall be made to the
Participant prior to the earlier of (a) the expiration of the six (6) month
period measured from the date of the Participant’s “separation from service” (as
such term is defined in Section 409A of the Code), or (b) the date of the
Participant’s death.

 

7.3

Election to Change Method of Distribution. A Participant may change the method
of distribution elected to any other method permitted under the Plan by

 

6



--------------------------------------------------------------------------------

 

providing written notice to the Committee in accordance with the requirements
set forth in Section 3.3. Notwithstanding the foregoing, a Participant shall not
be permitted to defer receipt of a Deferred Compensation Amount or any portion
thereof for a period in excess of ten years from the date such amount was first
deferred.

 

7.4 Distribution due to Unforeseeable Emergency. In the event the Committee,
upon written request of a Participant, determines in its sole discretion that
the Participant has suffered an unforeseeable emergency, the Committee may pay
to a Participant as soon as practicable following such determination, an amount
from a Participant’s Deferred Compensation Account that shall not exceed the
minimum amount necessary to satisfy the emergency plus amounts necessary to pay
taxes reasonably anticipated as a result of the distribution, after taking into
account the extent that such hardship is or maybe relieved through reimbursement
or compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship). For purposes of this Plan, an unforeseeable
emergency shall have the meaning set forth in Section 409A of the Code. A
Participant who receives a distribution pursuant to this Section 7.4 shall be
ineligible to make any additional deferrals under the Plan for the balance of
the Plan Year in which the distribution occurs and for the immediately following
Plan Year.

 

7.5 Small Account Distributions. Notwithstanding any distribution method elected
by the Participant, if, as of the Participant’s a “separation from service” (as
such term is defined in Section 409A of the Code), the value of amounts in the
Participant’s Deferred Compensation Account, including Grandfathered Amounts
(determined as of the Valuation Date immediately preceding such date), is less
than the applicable dollar amount under Section 402(g)(1)(B) of the Code, the
entire balance in the Participant’s Deferred Compensation Account shall be
distributed as soon as practicable and in accordance with Section 409A of the
Code to the Participant (or if the Participant is deceased, the Participant’s
Beneficiary) as a lump sum payment, provided that, a distribution pursuant to
this Section 7.5 shall only be made if such distribution results in the
termination and liquidation of the entirety of the Participant’s interests under
the Plan, and all agreements, methods, programs or other arrangements with
respect to which deferrals are treated as having been deferred under a single
nonqualified deferred compensation plan under Section 1.409A-1(c)(2) of the
regulations issued under Section 409A of the Code.

 

7.6 Change of Control. Upon a Change of Control, all Deferred Compensation
Accounts shall be paid to Participants in a lump sum payment.

Article 8. Beneficiary Designation

 

8.1

Beneficiary Designation. Each Participant shall have the right, at any time, to
designate any person or persons as beneficiary or beneficiaries (both principal
as well as contingent) to whom a lump sum cash payment of the balance of the

 

7



--------------------------------------------------------------------------------

 

Participant’s Deferred Compensation Account shall be made in the event of the
Participant’s death. In the event of multiple beneficiaries, such payment shall
be apportioned among the beneficiaries in accordance with the designation forms,
or if applicable, as determined pursuant to Section 8.2. A beneficiary
designation may be changed by a Participant by filing such change on a form
prescribed by the Committee. The receipt of a new beneficiary designation form
will cancel all previously filed beneficiary designations.

 

8.2 Failure to Designate. If a Participant fails to designate a beneficiary as
provided above, or if all designated beneficiaries predecease the Participant,
then the Participant’s designated beneficiary shall be deemed to be the persons
surviving him in the first of the following classes in which there is a survivor
on a per capita basis:

 

  •  

the surviving spouse;

 

  •  

the Participant’s children, except that if any of the children predecease the
Participant but leave issue surviving, then such issue shall take by right of
representation the share their parent would have taken if living; and

 

  •  

the Participant’s personal representative (executor or administrator).

Article 9. Administration

 

9.1 Administration. The Plan shall be administered by the Committee. The
Committee shall have the authority in its sole discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to construe and interpret the Plan
and any Plan related documentation; to determine all questions arising in
connection with the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the Participation
Agreements; and to make all other determinations deemed necessary or advisable
for the administration of the Plan. The Committee may appoint a chairperson and
a secretary and may make such rules and regulations for the conduct of its
business as it shall deem advisable. All determinations of the Committee shall
be made by a majority of its members either present in person or participating
by conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all persons, including the Company,
and any Affiliate of the Company, Participant or beneficiary.

 

8



--------------------------------------------------------------------------------

Article 10. Claims Appeal Procedure

 

10.1 After first discussing any claims a Participant (or anyone claiming through
a Participant) may have under the Plan with BlackRock’s Vice
President - Compensation and Benefits, the Participant may then make a claim
under this Plan in writing to the Committee. The Committee shall make all
determinations concerning such claim. Any decision by the Committee denying such
claim shall be in writing and shall be delivered to the Participant, or if
applicable, anyone who makes claim in respect of the Participant. Such decision
shall set forth the reasons for denial in plain language. Pertinent provisions
of the Plan shall be cited and, where appropriate, an explanation as to how the
claimant can perfect the claim will be provided. This notice of denial of
benefits will be provided within 90 days of the Committee’s receipt of the
claimant’s claim for benefits. If the Committee fails to notify the claimant of
its decision regarding the claim, the claim shall be considered denied, and the
claimant shall then be permitted to proceed with the appeal as provided in
Section 10.2.

 

10.2 A claimant who has been completely or partially denied a benefit shall be
entitled to appeal this denial of his/her claim by filing a written statement of
his/her position with the Committee no later than sixty (60) days after receipt
of the written notification of such claim denial. The Committee shall schedule
an opportunity for a full and fair review of the issue within thirty (30) days
of receipt of the appeal. The decision on review shall set forth specific
reasons for the decision, and shall cite specific references to the pertinent
Plan provisions on which the decision is based. Following the review of any
additional information submitted by the claimant, either through the hearing
process or otherwise, the Committee shall render a decision on the review of the
denied claim. The Committee shall make its decision regarding the merits of the
denied claim within 60 days following receipt of the request for review (or
within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). The
Committee shall deliver the decision to the claimant in writing. If an extension
of time for reviewing the appealed claim is required because of special
circumstances, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension. If the decision on review
is not furnished within the prescribed time, the claim shall be deemed denied on
review. The decision on review shall set forth specific reasons for the
decision, and shall cite specific references to the pertinent Plan provisions on
which the decision is based.

 

10.3 Liability Indemnification. No member of the Board or the Committee shall be
liable for any action taken or determination made in good faith with respect to
the Plan. The members of the Committee and its agents shall be indemnified and
held harmless by the Company against and from any and all loss, cost, liability,
or expense that may be imposed upon or incurred by them in connection with or
resulting from any claim, action, suit, or proceeding to which they may be a
party or in which they may be involved by reason of any action taken or failure
to act under this Plan and against and from any and all amounts paid by them in
settlement (with the Company’s written approval) or paid by them in satisfaction
of a judgment in any action suit, or proceeding. The foregoing shall not be
applicable to any person if the loss, cost, liability or expense is due to such
person’s gross negligence or willful misconduct.

 

9



--------------------------------------------------------------------------------

Article 11. Amendment and Termination of Plan

The Committee may at any time amend or terminate the Plan in whole or in part;
provided, however, that no amendment or termination may act to reduce a
Participant’s Deferred Compensation Account at the time of such amendment or
termination.

Article 12. Miscellaneous

 

12.1 Unsecured General Creditor. Participants and their beneficiaries shall have
no legal or equitable rights, interest or claims in any property or assets of
the Company, any Affiliate of the Company or any Investment Fund. The obligation
under the Plan to a Participant shall be merely that of an unfunded and
unsecured promise of his or her Employer to pay money to the Participant in the
future. The Company shall be jointly and severally liable for the obligation of
Employers in respect of obligations owed to Participants and beneficiaries
hereunder.

 

12.2 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

12.3 Not a Contract of Service. The terms and conditions of this Plan shall not
be deemed to constitute a contract of service between a Participant and the
Company or any Affiliate of the Company. Except as may otherwise be specifically
provided herein, neither a Participant nor any beneficiary shall have rights
against the Company or any Affiliate of the Company. Moreover, nothing in this
Plan shall be deemed to give a Participant the right to be retained in the
service or employment of the Company or any Affiliate of the Company.

 

12.4 Offset. Amounts due to or in respect of Participants under the Plan shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company or
any Affiliate of the Company may have against a Participant or others.

 

12.5 Withholding. The Company, or as applicable, an Affiliate of the Company,
shall have the power to withhold an amount sufficient to satisfy all federal,
state, local or foreign withholding requirements in respect of any payment or
credit made under the Plan.

 

10



--------------------------------------------------------------------------------

12.6 Section 409A of the Code. It is intended that any amounts payable under
this Plan shall comply with the provisions of Section 409A of the Code and the
guidance issued thereunder and shall be interpreted in accordance therewith.

 

12.7 Governing Law. The Plan, and any Participation Agreement related thereto,
shall be governed by the laws of the State of Delaware without giving effect to
the conflict of law principles thereof.

 

11



--------------------------------------------------------------------------------

BLACKROCK, INC. VOLUNTARY DEFERRED COMPENSATION PLAN

APPENDIX A

The rules contained in this appendix (this “Appendix”) shall apply to the
portion of a Participant’s Deferred Compensation Account that consists of
Grandfathered Amounts (as defined in the Plan). The provisions of the Plan, to
which this Appendix is attached, are hereby incorporated by reference; however,
to the extent any of the terms or provisions of this Appendix are inconsistent
with the Plan, this Appendix shall govern. Terms used herein without definitions
shall have the meanings ascribed to them in the Plan.

1. Termination of Employment. Notwithstanding any provision in the Plan or any
election made by a Participant to the contrary, upon a Participant’s Termination
of Employment, the Committee shall, as soon as is practicable, distribute the
Grandfathered Amounts in a cash lump sum to such Participant, or in the event of
the Participant’s death, to the Participant’s beneficiary or beneficiaries.

2. Hardship Withdrawal. In the event the Committee, upon written request of a
Participant, determines in its sole discretion that the Participant has suffered
an unforeseeable financial emergency, the Committee may pay all or a portion of
the Grandfathered Amounts to a Participant as soon as practicable following such
determination, provided that the amount paid shall not exceed the minimum amount
necessary to satisfy the emergency. For purposes of this Section 2, an
unforeseeable financial emergency is an unanticipated emergency that is caused
by an event beyond the control of the Participant as may result from illness,
casualty loss or sudden financial reversal and that would result in severe
financial hardship to the individual if the emergency distribution were not
permitted. Financial needs arising from foreseeable events, such as the purchase
of a residence or education expenses for children, shall not be considered a
financial emergency. A Participant who receives a hardship distribution pursuant
to this Section 2 shall be ineligible to make any additional deferrals under the
Plan for the balance of the Plan Year in which the hardship distribution occurs
and for the immediately following Plan Year.

3. Penalized Withdrawals. Whether or not a Participant is eligible for a
hardship withdrawal (in accordance with Section 2 above), a Participant may
request payment of all or a portion of his or her Grandfathered Amounts. Any
payment made pursuant to such a request shall be subject to a penalty equal to
ten percent of the payment, which penalty shall be deducted from the payment and
forfeited. A Participant who receives a distribution pursuant to this Section 3
shall be ineligible to make any additional deferrals under the Plan for the
balance of the Plan Year in which the distribution occurs and for the
immediately following Plan Year.

4. Small Account Balances. Notwithstanding any distribution method elected by a
Participant, the Company may, in its sole discretion, elect to pay in a lump sum
the Grandfathered Amounts with a balance of less than $5,000.

5. Change of Control. If there is a Change of Control of the Company (whether or
not such Change of Control constitutes a change in the ownership or effective
control of the Company, or

 

1



--------------------------------------------------------------------------------

in the ownership of a substantial portion of the assets of the Company, within
the meaning of Section 409A of the Code), then no additional benefits shall
accrue with respect to the Grandfathered Amounts, unless the successor or
acquiring corporation shall elect to continue the Plan with respect to the
Grandfathered Amounts. The Grandfathered Amounts which had accrued up to the
date of the Change of Control shall be paid as scheduled unless the successor or
acquiring corporation elects to accelerate payment.

 

2